Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorn et al (U.S. Pat App Pub 2015/0229664 A1), hereinafter referred to as Hawthorn, in view of Aaron (U.S. Pat App Pub 2008/0115190 A1), hereinafter referred to as Aaron.
	Re claims 1 and 11: Hawthorn teaches a method and system comprising: one or more processors coupled to memory, and configured to: identifying, by one or more processors (Fig 1, elts 102 & 110; Fig 2, elt 110; ¶38-¶41), for each event of a plurality of events associated with a plurality of simulated phishing communications a category from a plurality of categories; associating, by the one or more processors, one or more user groups of a plurality of user groups to each of the plurality of categories; identifying, by the one or more processors based at least on a first event of a user associated with one or more of the plurality of simulated phishing communications (Figs 7, 10, 16-19 and the associated descriptions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hawthorn with the teachings of Aaron, for the purpose of providing adjusting the firewall policy group to which users are assigned based upon their activity on a network; reassignment of users to different firewall policy groups based upon user activity so as to properly protect groups of users seamlessly and dynamically to reflect current network conditions & activities.  The teachings of Aaron provide for improving the general approach to setting firewall policies via group-based firewall policies (see ¶5).
	Re claims 2 and 12: The combination of Hawthorn and Aaron teaches communicating, by the one or more processors, a second simulated phishing communication to the user of the user group (Hawthorn: Figs 7, 10, 16-19 and the associated descriptions; Aaron: Figs 3 & 4 and the associated descriptions). 
	Re claims 3 and 13: The combination of Hawthorn and Aaron teaches classifying, by the one or more processors, each event of the plurality of events into at least one category of the plurality of categories (Hawthorn: Figs 7, 10, 16-19 and the associated descriptions; Aaron: Figs 3 & 4 and the associated descriptions).
	Re claims 4 and 14: The combination of Hawthorn and Aaron teaches providing, by the one or more processors a mapping of each of the plurality of categories to one or more user groups of the plurality of user groups (Hawthorn: Figs 7, 10, 16-19 and the associated descriptions; Aaron: Figs 3 & 4 and the associated descriptions).
	Re claims 5 and 15: The combination of Hawthorn and Aaron teaches identifying, by the one or more processors at least one category from the plurality of categories for each group of the plurality of 
	Re claims 6 and 16: The combination of Hawthorn and Aaron teaches receiving, by one or more processors, an indication of the first event identifying an interaction of the user with the simulated phishing communication (Hawthorn: Figs 7, 10, 16-19 and the associated descriptions; Aaron: Figs 3 & 4 and the associated descriptions).
	Re claims 7 and 17: The combination of Hawthorn and Aaron teaches the first event comprises a number of times the user interacted with the one or more of the plurality of simulated phishing communications (Hawthorn: Figs 7, 10, 16-19 and the associated descriptions; Aaron: Figs 3 & 4 and the associated descriptions; the Examiner notes that the broadest reasonable interpretation of “a number of times” can be construed a single event).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorn et al (U.S. Pat App Pub 2015/0229664 A1), hereinafter referred to as Hawthorn, in view of Aaron (U.S. Pat App Pub 2008/0115190 A1), hereinafter referred to as Aaron, in further view of Sadeh-Koniecpol et al (U.S. Pat App Pub 2014/0199663 A1), hereinafter referred to as Sadeh.
	Re claims 8 and 18: The combination of Hawthorn and Aaron teaches all the limitations of claims 1 and 11.
	Sadeh teaches the first event comprises a number of times the user has reached a threshold associated with the first event (¶81; ¶103; ¶105)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hawthorn and Aaron with the teachings of .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorn et al (U.S. Pat App Pub 2015/0229664 A1), hereinafter referred to as Hawthorn, in view of Aaron (U.S. Pat App Pub 2008/0115190 A1), hereinafter referred to as Aaron, in further view of Sadeh-Koniecpol et al (U.S. Pat App Pub 2012/0258437 A1), hereinafter referred to as Koniecpol.
	Re claims 9 and 19: The combination of Hawthorn and Aaron teaches all the limitations of claims 1 and 11.
	Koniecpol teaches including, by the one or more processors, the user in the user group while keeping the user in another group of the plurality of user groups (¶65; page 8, claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hawthorn and Aaron with the teachings of Koniecpol, for the purpose of providing multiple training interventions for users to combat and protect from phishing attacks; such rationale is expressly suggested by Koniecpol.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorn et al (U.S. Pat App Pub 2015/0229664 A1), hereinafter referred to as Hawthorn, in view of Aaron (U.S. Pat App Pub 2008/0115190 A1), hereinafter referred to as Aaron, in further view of Belani et al (U.S. Pat 8910287 B1), hereinafter referred to as Belani.
	Re claims 10 and 20: The combination of Hawthorn and Aaron teaches all the limitations of claims 1 and 11.  The combination teaches including, by the one or more processors, the user in the user group while removing the user from one or more other groups of the plurality of user groups (Hawthorn: ¶105).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hawthorn and Aaron with the teachings of Belani, for the purpose of preventing real attackers from accessing previously used phishing records; by removing or rendering such associations provides this explicit benefit suggested by Belani.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9742803. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are rendered anticipated or obvious in view of the patented claims.  Any differences and motivation of which are stated supra are fully incorporated herein and are not duplicated.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9906555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are rendered anticipated or obvious in view of the patented claims.  Any differences and motivation of which are stated supra are fully incorporated herein and are not duplicated.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10581911. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are rendered anticipated or obvious in view of the patented claims.  Any differences and motivation of which are stated supra are fully incorporated herein and are not duplicated.
supra are fully incorporated herein and are not duplicated.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435